--------------------------------------------------------------------------------

Exhibit 10.35
 
*
Confidential information has been omitted and filed separately with the
Commission.

 
INVESTMENT AGREEMENT


Agreement Number: XM20160810-01

Parties:


Party A: Xiamen Torch Hi-Tech Industrial Development Zone Management Committee
(hereinafter “Party A”);


Party B: Photronics Singapore Pte, Ltd. (hereinafter “Party  B”)


Whereas:


Party A is an agency of Xiamen municipality, jointly established by the National
Scientific and Technological Commission and the People’s Municipal Government of
Xiamen, one of the three national- level hi-tech zones named with “Torch” in 
China.
 
Xiamen municipality is *, Xiamen municipality and Party A acknowledges that the
Photronics, Inc.and its subsidiaries, Photronics Singapore Pte, Ltd are major
commercial photomask producers in the world, and recognizes its important
position in the industry. Xiamen municipality and Party A welcomes and supports
Party’s B’s proposed investment project of IC photomask in Xiamen.


Party A and Party B have agreed to the following with respect to Party B’s
proposed investment:



I. Party B’s Investment Project, Construction Plan and Covenants




a. Investment Project




i. Party B intends to establish a manufacturing company within the jurisdiction
of Xiamen Torch Hi-Tech Industrial Development (hereinafter “Project Company”)
to operate the investment project. The Project Company shall be registered and
established within * of the execution of this Agreement.




ii. Scope of Business: the Project Company shall engage in the research and
development, manufacture and sale of photomasks.




* Investment Amount: The Project Company shall make * of investments. The total
amount of the * will be USD$ 160 million, which includes a * registration
capital. Party B will assess the demand from * and subject to Board approval of
Photronics, Inc. will * Subject to Board approval of Photronics, Inc. The
registration capital will be *.




iv. Revenues: Party B hereby covenants that the Project Company shall generate
all its revenues and pay all its taxes within Party A’s jurisdiction, that the
Project Company shall take steps to obtain permits required for the commencement
of construction immediately after the Project Company is established, that the
Project Company shall complete the construction and commence with production
within Three (3) years, and the Project Company will use reasonable efforts to
reach annual production capacity should reach yearly capacity of * within five
(5) years of Party B’s obtaining the industrial land.

 
1.

--------------------------------------------------------------------------------

b. Construction Plan




i. Party B covenants that the Project Company shall commence and complete the
construction of the plants strictly in accordance with the timeframe stipulated
in the Land Sale Contract.




ii. Party B agrees that Party B shall implement the project in accordance with
Party A’s requirements and the relevant regulations of the Municipal Government
of Xiamen, that the project shall meet with the requirements of the overall
planning of the Municipal Government of Xiamen and Party A, and that Party B
shall fulfill Party A’s investment requirements with respect to investment
intensity, revenues and taxation.




II. Construction to be Conducted by Party A




a. Party A agrees to provide industrial land with an area of approximately * in
Xiamen Torch Hi-Tech Development Zone (Xiang An) the land price of which shall
be determined through fair market appraisal based on the base price of
industrial land in the Development Zone, and the provision of which land shall
be in accordance with the Municipal Government of Xiamen’s laws and regulations
in relation to land sale and provision. The Project Company shall pay fees and
taxes due in accordance with relevant regulations. In the unlikely event that
Party A cannot provide Party B with the land referenced above then Party B can
terminate this Agreement without any penalty or further obligation.




b. The land that Party A provides to the Project Company shall comply with the
Municipal Government of Xiamen’s requirements on urban planning and
environmental protection. The land condition shall meet with
the requirements of the construction needs of the Project Company. The land use
right shall be valid for * years. The floor area ratio, building density,
greening, boundary line of building and the ratio of fixed investment amount to
land area shall comply with the requirements of the Land and Resources
Department, the Urban Planning Department and the Economic and Information
Department of the Municipal Government of Xiamen.

 

c. Delivery of Land: In accordance with the land use and construction schedule
as agreed between the parties, and upon the lawful approval of the provision of
the construction land, Party A shall deliver the land in accordance agreed
timeframe without  delay.




d. Land Conditions upon Delivery: Party A covenants that, upon the delivery of
the construction land, there shall be available major roads, storm  water 
channel,  sewage, water supply, power supply, telecommunications, and the
internet. Party A shall be responsible for all the power supply and other
infrastructure outside of  the  redlines  defining the construction land used by
the Project Company. The land surface shall be leveled and cleared in accordance
with the leveling and clearance standard of the  municipal urban planning.




 
III.
Policy Support



In view of the significant scale of Party B’s proposed investment and the
leading technologies that Party B will utilize and in view of the fact that *
and which will contribute to the development of the integrated circuit industry
that the Municipal Government of Xiamen  seeks to build, Party A shall provide
the following support to the Project  Company:
 
2.

--------------------------------------------------------------------------------

a. Subsidies for Purchase of Equipment




i. Party A agrees to provide * for the * that the Project Company will purchase
for the plants in  Xiamen *. Such * shall be * of the purchase price of  the
equipment, provided that such * shall not exceed an amount in RMB equivalent to
*.




ii. Upon application for the above-mentioned equipment *, the Project Company
shall provide the required and appropriate documentation,  such  as equipment
purchase contracts, purchase orders, invoices, lists of equipment, list of
customs clearance, etc. Upon review and approval, Party A shall provide the * in
three installments as follows:




1. Upon the payment of no less than * by the Project Company, and upon the
application by the Project Company and the verification by Party A, Party A
shall provide * of the *;




2. Upon the * that the  Project Company purchases and installs in its plants in
Xiamen, and upon the application by the Project Company and the verification by
Party A, Party A shall provide * of the *;

 

3. No later than the commencement of production using the equipment purchased by
the Project Company in Xiamen, and upon the application by the Project Company
and the verification by Party A, Party A shall provide * of  the
*. The project company shall  provide  the equipment inspection report when fill
the application.  

 
Upon each * application  by the Project Company and upon verification by Party
A, Party A shall pay the relevant * within One (1) month. Party B’s applications
shall not be delayed without a reasonable  cause.



* The above subsidies applications shall be effective if made between *.




b. Loan Interest Subsidies




i. Party A shall assist the Project Company in its application for project
financing from banks. The Project Company shall covenant that such bank loans
shall be used exclusively for the *.  Party A agrees to provide * for * that the
Project  Company  incurs with  respect to  such financing.  Such loan interest *
shall not exceed an amount in RMB equivalent  to *, and shall be valid for *
years from the date when the financing  is obtained.




ii. Party A shall assist the Project Company in its application for *. The
Project Company shall covenant that such * shall be used exclusively for the *
incurred in the course of the * of the project. Party A agrees to provide * for
the interests that the Project Company incurs with respect to such *. Such *
shall not exceed an amount in RMB equivalent to *, and  shall  be valid  for *
from the date when the loan is  obtained.

 

--------------------------------------------------------------------------------

3.

--------------------------------------------------------------------------------

iii. Party A shall assist the Project Company in its application for * from *.
The Project Company shall covenant that such * shall be used exclusively for *.
Party A agrees to provide * that the Project Company incurs with respect to such
*. Such * shall not exceed  an amount  in RMB equivalent to *, and shall be
valid for * from the date when the * is obtained.

 

* After the payment of interests incurred with respect to the above project *
for the current year, the Project Company shall make one application to Party A
for the relevant *. Upon review and verification, Party A shall make one lump
sum payment for the * to the Project Company *.  The above * applications shall
be effective if made between *.

 

c. The total * (including * for * and *) that Party A shall provide to the
Project Company  shall not exceed the  lower  of i) * and ii) * of the total
investment the Project Company  will make in the production  and equipment  in
the  Hi-Tech  Development Zone within * years of the establishment of the
Project Company.

 

d. Policy regarding Hi-Tech Companies



To the extent that the Project Company meets the conditions required  for  the
classification of *, Party covenants that it shall use its best efforts to
assist the Project Company to obtain such  classification.



e. Policy regarding Talent Retention



Party A shall facilitate the Project Company’s  enjoyment  of  various * in
accordance with the prevailing *.



f. Miscellaneous

....
Party A shall use its best efforts to assist the Project Company in obtaining
and implementing various applicable and prevailing * made available  by *.



IV. Party A’s Assistance and Services



Party A shall establish a * to * the establishment and operation of the Project
Company, and to assist the Project Company in obtaining *, including, without
limitation, business registration, taxation registration, construction,  etc.



V. Application of Policies and Amendment of Provisions




a. This Agreement is entered into and enforced in accordance with the relevant
laws and regulations of the central government, the provincial government, the
municipal government and the Hi-Tech Development Zone. To the extent that
relevant policies governing this Agreement are amended due to the changes of
the  laws  and/or  regulations, Party A and Party B agree to enforce this
Agreement  as  amended  accordingly . In the event that any amendment or change
to the law causes a *, then Party  B  shall  be  authorized to * the Project
Company, which *  shall not be treated as a * of this Agreement; in such
incidence, Party A  shall  provide  reasonable support to Party B, provided that
the above shall be in compliance with the relevant PRC laws and regulations.

 
4.

--------------------------------------------------------------------------------

b. Party B agrees that if Party B fails to or only partially fulfill its
covenants under Article I of this Agreement due to its own reasons and without
Party A’s prior written consent, then Party A has the right to * the relevant
provisions in this Agreement with respect to facilitating policies, including,
without limitation, reducing or eliminating the various facilitating policies
that are agreed upon in this Agreement but have yet to be enforced.




c. Upon its establishment, the Project Company shall operate for no less than *,
shall not * during its existence, and shall not * to * in any way, otherwise
Party A has the right to reduce, eliminate to retrieve various *. For the
avoidance of doubt, in the event that the Project Company sustains *, then Party
B shall be authorized to * the Project Company, which * shall not be treated as
a breach of this Agreement in accordance with PRC law, provided that the above
shall be in compliance  with the relevant PRC laws and regulations.

 

VI. Confidentiality

 

a. To the extent that one party obtains knowledge or exposure to the other
party’s trade secret or other confidential information or documents by virtue 
of executing  or enforcing this Agreement (together with the existence of this
Agreement and any provision in this Agreement, “Confidential Information”), the
party obtaining such Confidential Information shall have the obligations to
maintain such information confidential. Unless otherwise agreed upon in writing,
neither party may,  directly  or  indirectly,  disclose  or allow any person to
disclose or use any Confidential Information to any person (including, without
limitation, the media, any corporation, partnership, group companies, individual
or any other entity), unless otherwise provided for in this  agreement  and
except the use of  the Confidential Information for purposes of enforcing this
Agreement, and except the disclosure made by one party (hereinafter the
“Recipient”) to its affiliates, executives, directors, consultants, employees,
agents or intermediaries (hereinafter, collectively, the “Representatives”) to
the extent that such disclosure is necessary for the Recipient to evaluate this
Agreement. The Recipient agrees to inform the Representatives of the
confidential nature of the Confidential Information, and to require the
Representatives to strictly maintain the confidentiality of such Confidential
Information in accordance with the requirements in this Agreement. The 
Recipient  agrees  to  be responsible  and liable for any breach of
confidentiality  committed by its Representatives.




b. Notwithstanding the foregoing, Confidential Information shall not include the
following information:




i. the information publicly available at the time of the  disclosure;




ii. the information that becomes publicly available without either party
violating the confidentiality  provisions  in this Agreement;




iii. the information that either party is required to disclose in accordance
with the relevant laws, regulations, regulatory requirements or public listing
requirements; and



iv
the information that either party obtains from any third party that does not
violate  laws, regulations of the confidentiality  provisions  in this
Agreement  with  respect  to the Confidential Information.

 
5.

--------------------------------------------------------------------------------

c. To the extent that one party is mandated by the law to disclose Confidential
Information, such party shall immediately notify the other party of such  lawful
mandate and  use its  best efforts, permissible under applicable laws, to assist
the other party in undertaking protective measures with  respect to the
disclosure  of the Confidential  Information.  Party A acknowledges that Party A
understands Party B’s obligations and that  Party A agrees that Party B may
disclose certain provisions in accordance  with  certain  requirements under
securities laws, provided that Party B shall notify Party A of the specific
information that shall be disclosed prior to any disclosure .




d. The confidentiality provisions in this Agreement shall not cease to be
effective upon the expiration or termination of this Agreement. The
confidentiality  provisions  under  this Article shall continue to bind both
parties within One (1) year of the expiration or  termination of this Agreement.




VII. Miscellaneous




a. Any disputes arising from this Agreement shall be resolved through
consultation between the parties or, should such consultation fail to resolve
the disputes, shall be submitted to  the Shanghai International Economic and
Trade Arbitration Commission for adjudication .




b. The exchange computations shall be as follows: On the day when Party B
submits subsidiary  application,  if the  US-RMB  exchange  rate fluctuation 
is  10% of  less  of  the middle rate (or specified rate) published by the
People’s Bank of China on the same day, then such middle rate shall apply;  if
the exchange  rate fluctuation  exceeds  10%  of such middle rate, then the
applicable exchange rate shall be the average of i) the middle rate published by
the People’s Bank of China on the date when  this Agreement  is executed and ii)
the middle rate published by the People’s Bank of China on the date when the
subsidy application is made by Party B.




c. During the course of the resolution of the disputes, the parties shall
continue  to enforce  the provisions and to fulfill their covenants under this
Agreement except the provisions or covenants under dispute.




d. Any matter not provided for in this Agreement may be determined through
consultation between the parties and the parties may enter  into  supplementary 
agreements accordingly .  Supplementary  agreements and this Agreement  shall be
equally binding.




e. Party A and Party B both agree that this Agreement  will be fully assigned by
Party B to   the project company it is forming in Xiamen. With respect total
investment and registered capital, If the project company is lack of capacity to
perform this agreement, the Party B shall perform this agreement.




f. This Agreement has been entered into in counterparts, including two 
identical copies  in  the language of Chinese and two identical copies in the
language of English. All four counterparts shall be equally binding. The
parties  shall  each  maintain  One  (1) counterpart in the language of Chinese
and One (1) counterpart in the language  of  English. All four counterparts
shall take effect upon execution and stamping of seals. To  the extent that
there shall be conflicts between the Chinese version and the  English version,
the Chinese version shall control. This Agreement shall take effect when the
parties’ representatives sign or stamp their seals.



{THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]
 


6.

--------------------------------------------------------------------------------